[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Williams v. Sutula, Slip Opinion No. 2016-Ohio-7453.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2016-OHIO-7453
  THE STATE EX REL. WILLIAMS, APPELLANT, v. SUTULA, JUDGE, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
        may be cited as State ex rel. Williams v. Sutula, Slip Opinion No.
                                     2016-Ohio-7453.]
Mandamus—Appellant’s claim lacks merit, and he had an adequate remedy at
        law—Court of appeals’ judgment denying petition affirmed.
   (No. 2016-0285—Submitted August 16, 2016—Decided October 26, 2016.)
    APPEAL from the Court of Appeals for Cuyahoga County, No. CA-103565,
                                       2016-Ohio-408.
                                 _____________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the Eighth District Court of Appeals
denying a petition for a writ of mandamus that was filed by appellant, Willis F.
Williams. In 1979, Williams was sentenced to 7 to 25 years’ incarceration for
aggravated burglary and 7 to 25 years’ incarceration for attempted murder, with the
sentences to be served consecutively. See State v. Williams, 8th Dist. Cuyahoga
                              SUPREME COURT OF OHIO




No. 41318, 1980 WL 354980 (Sept. 11, 1980). In 2015, Williams filed a motion to
vacate the attempted-murder conviction, which appellee, Judge John D. Sutula,
denied.
          {¶ 2} Williams then filed this action in mandamus in the court of appeals
against Judge Sutula, claiming that the trial court had lacked jurisdiction to convict
him of attempted felony murder.         Judge Sutula filed a motion for summary
judgment, which the court of appeals granted. Williams appealed to this court.
          {¶ 3} To be entitled to a writ of mandamus, Williams must establish a clear
legal right to the requested relief, a clear legal duty on the part of Judge Sutula to
provide it, and the lack of an adequate remedy in the ordinary course of the law.
State ex rel. Waters v. Spaeth, 131 Ohio St. 3d 55, 2012-Ohio-69, 960 N.E.2d 452,
¶ 6. Williams must prove that he is entitled to the writ by clear and convincing
evidence. Id. at ¶ 13.
          {¶ 4} Williams claims that because we determined in State v. Nolan, 141
Ohio St. 3d 454, 2014-Ohio-4800, 25 N.E.3d 1016, that attempted felony murder is
not a crime in Ohio, the trial court lacked jurisdiction to convict him of that crime
and, thus, his conviction for attempted felony murder is void and should be vacated.
The court of appeals granted Judge Sutula’s motion for summary judgment because
Williams was convicted in 1979 and the murder statute at that time did not include
a provision for felony murder. Former R.C. 2903.02, Am.Sub.H.B. No. 511, 134
Ohio Laws, Part II, 1866, 1901. Felony murder was not a crime until 1998, when
division (B) was added to R.C. 2903.02. Sub.H.B. No. 5, 147 Ohio Laws, Part I,
175, 176. Williams could not have been convicted of attempted felony murder,
because felony murder was not a crime at the time he was convicted of attempted
murder. Therefore, his claim is without merit.
          {¶ 5} Moreover, Williams could appeal the denial of his motion to vacate
his sentence. The right to appeal is considered an adequate remedy sufficient to
preclude a writ of mandamus. State ex rel. Priest v. Dankof, 143 Ohio St. 3d 82,




                                           2
                               January Term, 2016




2015-Ohio-165, 34 N.E.3d 863, ¶ 2, citing State ex rel. Pressley v. Indus. Comm.,
11 Ohio St. 2d 141, 228 N.E.2d 631 (1967), paragraph three of the syllabus.
       {¶ 6} Accordingly, we affirm the judgment of the court of appeals.
                                                             Judgment affirmed.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                              _________________
       Willis F. Williams, pro se.
       Timothy McGinty, Cuyahoga County Prosecuting Attorney, and James E.
Moss, Assistant Prosecuting Attorney, for appellee.
                              _________________




                                        3